UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/14 Item 1. Schedule of Investments. Franklin Global Trust Consolidated Statement of Investments, October 31, 2014 (unaudited) Franklin Emerging Market Debt Opportunities Fund Country/Organization Warrants Value Warrants 2.7% a Central Bank of Nigeria, wts., 11/15/20 Nigeria 64,000 $ 9,504,000 a Government of Venezuela, Oil Value Recovery wts., 4/15/20 Venezuela 450,000 7,762,500 Total Warrants (Cost $24,363,218) 17,266,500 Principal Amount * Quasi-Sovereign and Corporate Bonds 25.9% Banks 4.5% b Fidelity Bank PLC, senior note, 144A, 6.875%, 5/09/18 Nigeria 10,000,000 9,467,200 c HSBK (Europe) BV, senior note, Reg S, 7.25%, 5/03/17 Kazakhstan 5,000,000 5,320,025 c International Bank of Azerbaijan OJSC, senior note, Reg S, 5.625%, 6/11/19 Azerbaijan 6,300,000 6,288,187 b National Savings Bank, senior note, 144A, 8.875%, 9/18/18 Sri Lanka 7,200,000 8,190,000 29,265,412 Chemicals 0.7% b Braskem Finance Ltd., senior note, 144A, 5.375%, 5/02/22 Brazil 4,450,000 4,548,812 Commercial Services & Supplies 1.0% c Red de Carreteras de Occidente Sapib de CV, secured bond, Reg S, 9.00%, 6/10/28 Mexico 86,000,000 MXN 6,155,780 Diversified Financial Services 2.1% d,e,f Sphynx Capital Markets (National Investment Bank of Ghana), PTN, zero cpn., 2/05/09 Ghana 8,000,000 8,539,992 b,g Yasar Holdings SA, senior note, 144A, 8.875%, 5/06/20 Turkey 5,150,000 5,298,062 13,838,054 Diversified Telecommunication Services 2.5% b Bharti Airtel International Netherlands BV, senior note, 144A, 5.125%, 3/11/23 India 6,000,000 6,345,000 c Empresa de Telecommunicaciones de Bogota SA, senior note, Reg S, 7.00%, 1/17/23 Colombia 16,100,000,000 COP 7,430,375 c Oi SA, senior note, Reg S, 9.75%, 9/15/16 Brazil 7,100,000 BRL 2,617,706 16,393,081 Food & Staples Retailing 1.7% c Cencosud SA, senior note, Reg S, 4.875%, 1/20/23 Chile 4,409,000 4,443,853 b JBS Investments GmbH, senior note, 144A, 7.25%, 4/03/24 Brazil 5,900,000 6,327,750 10,771,603 Food Products 0.4% c Agrokor DD, senior bond, Reg S, 9.875%, 5/01/19 Croatia 2,100,000 EUR 2,890,899 Independent Power & Renewable Electricity Producers 0.4% c,h Cia Energetica de Sao Paulo, senior note, Reg S, Index Linked, 9.75%, 1/15/15 Brazil 4,000,000 BRL 2,664,158 Metals & Mining 2.1% c Ferrexpo Finance PLC, senior bond, Reg S, 7.875%, 4/07/16 Ukraine 8,600,000 8,150,822 c Vedanta Resources PLC, senior note, Reg S, 9.50%, 7/18/18 India 4,900,000 5,594,820 13,745,642 Municipal Bonds 3.0% Province Del Neuquen, secured note, b 144A, 7.875%, 4/26/21 Argentina 4,345,000 4,328,923 c Reg S, 7.875%, 4/26/21 Argentina 5,478,650 5,458,379 Province of Salta Argentina, senior secured note, b 144A, 9.50%, 3/16/22 Argentina 3,970,800 3,941,813 c Reg S, 9.50%, 3/16/22 Argentina 5,571,474 5,530,802 19,259,917 Oil, Gas & Consumable Fuels 2.2% b Georgian Oil & Gas Corp., 144A, 6.875%, 5/16/17 Georgia 5,000,000 5,260,750 Petro Co. of Trinidad and Tobago Ltd., senior note, b 144A, 6.00%, 5/08/22 Trinidad and Tobago 800,000 863,000 c Reg S, 6.00%, 5/08/22 Trinidad and Tobago 1,733,333 1,873,118 c State Oil Co., Government of Azerbaijan, senior note, Reg S, 4.75%, 3/13/23 Azerbaijan 6,200,000 6,189,770 14,186,638 Paper & Forest Products 0.7% b Masisa SA, senior note, 144A, 9.50%, 5/05/19 Chile 4,300,000 4,523,063 Quarterly Consolidated Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Consolidated Statement of Investments, October 31, 2014 (unaudited) (continued) Real Estate Management & Development 1.7% c Franshion Development Ltd., senior note, Reg S, 6.75%, 4/15/21 China 4,800,000 5,088,000 c Longfor Properties Co. Ltd., senior note, Reg S, 6.75%, 1/29/23 China 500,000 490,313 c Yuexiu Property Co. Ltd., senior note, Reg S, 4.50%, 1/24/23 China 6,200,000 5,617,262 11,195,575 Road & Rail 0.5% b Georgian Railway LLC, senior bond, 144A, 7.75%, 7/11/22 Georgia 2,900,000 3,260,688 Specialty Retail 1.1% b Edcon Pty. Ltd., secured note, 144A, 9.50%, 3/01/18 South Africa 6,800,000 EUR 7,085,408 Textiles, Apparel & Luxury Goods 0.9% b Golden Legacy PTE Ltd., senior note, 144A, 9.00%, 4/24/19 Indonesia 5,300,000 5,601,438 Thrifts & Mortgage Finance 0.0% † d Astana Finance BV, 7.875%, 6/08/10 Kazakhstan 2,300,000 EUR 288,305 Wireless Telecommunication Services 0.4% b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 2,500,000 2,685,938 Total Quasi-Sovereign and Corporate Bonds (Cost $159,900,708) 168,360,411 Loan Participations and Assignments 14.4% b Alfa Bond Issuance PLC (Alfa Bank OJSC), 144A, 7.50%, 9/26/19 Russia 6,580,000 6,516,799 c Credit Suisse First Boston International (City of Kyiv), secured bond, Reg S, 8.00%, 11/06/15 Ukraine 9,600,000 7,611,888 i Development Bank of South Africa Ltd. (Government of Angola), Tranche 2, senior note, FRN, 6.575%, 12/20/23 Angola 11,900,000 11,900,000 Tranche 3B, senior note, FRN, 6.57%, 12/20/23 Angola 11,200,000 11,200,000 i Ethiopian Railway Corp. (Republic of Ethiopia), FRN, 4.075%, 8/07/21 Ethiopia 4,816,383 4,515,359 c Federal Grid Co. OJSC (Federal Finance Ltd.), Reg S, 8.446%, 3/13/19 Russia 200,000,000 RUB 4,156,395 e,i Government of Iraq, Tranche A3, Sumitomo Corp. Loan, FRN, 0.688%, 1/01/28 Iraq 334,509,981 JPY 2,050,992 e,i Merrill Lynch & Co. Inc. (Government of Iraq), FRN, 0.688%, 1/01/28 Iraq 585,412,730 JPY 3,589,360 c Mozambique EMATUM Finance 2020 BV (Republic of Mozambique), Reg S, 6.305%, 9/11/20 Mozambique 10,600,000 10,621,677 d,j NK Debt Corp., 144A, zero cpn., 3/12/20 North Korea 4,250,000 DEM 65,372 Reg S, zero cpn., 3/12/20 North Korea 2,000,000 CHF 49,899 Reg S, zero cpn., 3/12/20 North Korea 18,000,000 DEM 276,871 RSHB Capital SA (Russian Agricultural Bank OJSC), senior sub. note, c Reg S, 6.00%, 6/03/21 Russia 1,200,000 1,111,500 b 144A, 6.00% to 6/03/16, FRN thereafter, 6/03/21 Russia 7,000,000 6,483,750 c RZD Capital PLC (Russian Railways), senior note, Reg S, 8.30%, 4/02/19 Russia 300,000,000 RUB 6,211,624 c SSB #1 PLC (OJSC State Savings Bank of Ukraine), senior note, Reg S, 8.25%, 3/10/16 Ukraine 15,000,000 12,270,225 8.875%, 3/20/18 Ukraine 6,300,000 5,030,550 Total Loan Participations and Assignments (Cost $104,991,162) 93,662,261 Credit-Linked Notes (Cost $569,028) 0.0% † b ING Bank NV (Government of Ukraine), 144A, 5.50%, 8/25/15 Ukraine 4,400,000 UAH 314,362 Foreign Government and Agency Securities 45.2% Banque Centrale de Tunisie, c Reg S, 4.50%, 6/22/20 Tunisia 3,961,000 EUR 5,155,922 senior bond, 4.30%, 8/02/30 Tunisia 610,000,000 JPY 4,159,718 senior bond, 4.20%, 3/17/31 Tunisia 680,000,000 JPY 4,974,761 The Development and Investment Projects Fund of the Jordan Armed Forces and Security Corps., senior note, 6.14%, 12/16/19 Jordan 2,420,000 2,401,850 d Government of Argentina, 11.75%, 5/20/11 Argentina 3,000,000 DEM 1,504,523 i Government of Bosnia & Herzegovina, FRN, 1.063%, 12/11/17 Bosnia & Herzegovina 2,150,000 DEM 1,255,790 c senior bond, B, Reg S, FRN, 1.125%, 12/11/21 Bosnia & Herzegovina 20,093,750 DEM 10,818,952 b Government of Costa Rica, 144A, 10.58%, 9/23/15 Costa Rica 3,400,000,000 CRC 6,514,135 6/22/16 Costa Rica 1,660,000,000 CRC 3,224,349 b Government of the Dominican Republic, 144A, 12.50%, 2/09/18 Dominican Republic 149,000,000 DOP 3,585,880 i Government of Ecuador, FRN, 1.188%, 2/27/15 Ecuador 96,676 91,842 Franklin Global Trust Consolidated Statement of Investments, October 31, 2014 (unaudited) (continued) c Government of El Salvador, senior bond, Reg S, 7.65%, 6/15/35 El Salvador 16,400,000 17,925,200 Government of Georgia, b 144A, 6.875%, 4/12/21 Georgia 2,900,000 3,286,193 c Reg S, 6.875%, 4/12/21 Georgia 200,000 226,634 Government of Ghana, 25.40%, 7/31/17 Ghana 11,000,000 GHS 3,642,774 23.00%, 8/21/17 Ghana 8,790,000 GHS 2,782,451 c,d Government of Grenada, Reg S, 6.00% to 9/15/15, 8.00% to 9/15/17, 8.50% to 9/15/18, 9.00% thereafter, 9/15/25 Grenada 9,800,000 3,313,625 Government of Honduras, b 144A, 7.50%, 3/15/24 Honduras 3,200,000 3,456,272 c Reg S, 7.50%, 3/15/24 Honduras 400,000 432,034 b senior note, 144A, 8.75%, 12/16/20 Honduras 1,200,000 1,372,368 c Government of Hungary, senior note, Reg S, 3.875%, 2/24/20 Hungary 3,500,000 EUR 4,720,461 c Government of Iraq, Reg S, 5.80%, 1/15/28 Iraq 17,000,000 15,153,375 Government of Macedonia, senior bond, 4.625%, 12/08/15 Macedonia 4,242,000 EUR 5,438,795 c Government of Mongolia, Reg S, 5.125%, 12/05/22 Mongolia 10,500,000 9,477,825 Government of Montenegro, 7.875%, 9/14/15 Republic of Montenegro 4,900,000 EUR 6,439,614 Government of Nigeria, 16.39%, 1/27/22 Nigeria 683,700,000 NGN 4,858,418 b Government of Paraguay, 144A, 4.625%, 1/25/23 Paraguay 5,950,000 6,128,232 b Government of Peru, senior bond, 144A, 6.95%, 8/12/31 Peru 28,800,000 PEN 10,542,593 6.85%, 2/12/42 Peru 4,200,000 PEN 1,489,958 c Government of Rwanda, Reg S, 6.625%, 5/02/23 Rwanda 10,073,000 10,468,667 c Government of Seychelles, Reg S, 5.00% to 1/01/15, 7.00% to 1/01/18, 8.00% thereafter, 1/01/26 Republic of Seychelles 10,500,000 10,324,125 Government of South Africa, 8.00%, 12/21/18 South Africa 141,200,000 ZAR 13,230,175 k Index Linked, 2.25%, 1/31/38 South Africa 31,982,611 ZAR 3,157,342 Government of Turkey, i FRN, 8.84%, 1/04/17 Turkey 1,940,000 TRY 861,902 k Index Linked, 4.00%, 4/29/15 Turkey 9,108,892 TRY 4,160,822 Government of Uganda, 10.25%, 1/01/15 Uganda 12,430,000,000 UGX 4,592,438 10.00%, 5/21/15 Uganda 1,450,000,000 UGX 530,373 10.25%, 4/21/16 Uganda 3,000,000,000 UGX 1,072,165 10.75%, 2/22/18 Uganda 2,200,000,000 UGX 750,704 k Government of Uruguay, senior bond, Index Linked, 3.70%, 6/26/37 Uruguay 435,919,505 UYU 17,928,031 Government of Venezuela, c Reg S, 6.00%, 12/09/20 Venezuela 11,000,000 6,454,690 senior bond, 7.65%, 4/21/25 Venezuela 9,000,000 5,406,975 International Finance Corp., senior note, 7.75%, 12/03/16 Supranational l 705,000,000 INR 11,911,119 c Jamaica Government International Bond, senior bond, Reg S, 7.625%, 7/09/25 Jamaica 1,700,000 1,831,937 Kenya Infrastructure Bond, 11.00%, 9/15/25 Kenya 430,600,000 KES 4,817,449 k Mexican Udibonos, Index Linked, 4.00%, 11/15/40 Mexico 2,241,331 m MXN 18,292,767 h Nota Do Tesouro Nacional, Index Linked, 6.00%, 8/15/20 Brazil 7,890 n BRL 7,977,048 8/15/24 Brazil 8,000 n BRL 8,114,491 8/15/30 Brazil 8,700 n BRL 8,784,042 Serbia Treasury Note, 10.00%, 2/21/16 Serbia 500,000,000 RSD 5,363,771 5/22/16 Serbia 50,000,000 RSD 535,394 c,i Tanzania Government International Bond, Reg S, FRN, 6.329%, 3/09/20 United Republic of Tanzania 2,800,000 3,039,792 Total Foreign Government and Agency Securities (Cost $311,759,176) 293,980,763 Shares/Units Common Stocks (Cost $—) 0.0% e,o Astana Finance JSC, ADR Kazakhstan 26,243 — Private Limited Partnership Fund (Cost $4,205,212) 0.1% Diversified Financial Services 0.1% a,j,o,p Global Distressed Alpha Fund III LP Bermuda 4,030,073 506,097 Franklin Global Trust Consolidated Statement of Investments, October 31, 2014 (unaudited) (continued) Total Investments before Short Term Investments (Cost $605,788,504) 574,090,394 Short Term Investments 10.2% Principal Amount * Foreign Government and Agency Securities 2.9% q Kenya Treasury Bills, 11/03/14 - 5/04/15 Kenya 282,750,000 KES 3,078,937 q Nigeria Treasury Bills, 1/22/15 - 9/03/15 Nigeria 1,669,000,000 NGN 9,606,347 q Zambia Treasury Bills, 7/13/15 - 10/19/15 Zambia 45,425,000 ZMW 6,373,730 Total Foreign Government and Agency Securities (Cost $19,251,906) 19,059,014 U.S. Government and Agency Securities (Cost $749,992) 0.1% q U.S. Treasury Bills, 11/06/14 - 1/02/15 United States 750,000 749,999 Total Investments before Money Market Funds (Cost $625,790,402) 593,899,407 Shares Money Market Funds (Cost $46,735,594) 7.2% o,r Institutional Fiduciary Trust Money Market Portfolio United States 46,735,594 46,735,594 Total Investments (Cost $672,525,996) 98.5% 640,635,001 Other Assets, less Liabilities 1.5% 9,711,362 Net Assets 100.0% $ 650,346,363 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a See Note 8 regarding investment in Alternative Strategies (FT) Ltd. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At October 31, 2014, the aggregate value of these securities was $130,642,736, representing 20.09% of net assets. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At October 31, 2014, the aggregate value of these securities was $228,161,368, representing 35.08% of net assets. d Defaulted security or security for which income has been deemed uncollectible. e Security has been deemed illiquid because it may not be able to be sold within seven days. At October 31, 2014, the aggregate value of these securities was $14,180,344, representing 2.18% of net assets. f Represents claims that have been filed with a Ghanaian court against National Investment Bank of Ghana. g Security purchased on a when-issued basis. h Redemption price at maturity is adjusted for inflation. i The coupon rate shown represents the rate at period end. j See Note 6 regarding restricted securities. k Principal amount of security is adjusted for inflation. l A supranational organization is an entity formed by two or more central governments through international treaties. m Principal amount is stated in Unidad de Inversion Units. n Principal amount is stated in 1,000 Brazilian Real Units. o Non-income producing. p The Global Distressed Alpha Fund III LP is a fund focused on the purchase of and the recovery on private distressed commercial, sovereign and sovereign-related debt claims around the world, principally in Africa and Asia. q The security is traded on a discount basis with no stated coupon rate. r Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Global Trust Consolidated Statement of Investments, October 31, 2014 (unaudited) (continued) At October 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro MSCO Buy $ 12/15/14 $ - $ ) Euro MSCO Sell 12/15/14 - Euro CITI Buy 12/15/14 - ) Euro CITI Sell 12/15/14 - Euro RBCCM Sell 12/15/14 - Japanese Yen MSCO Sell 12/15/14 - Japanese Yen CITI Sell 12/15/14 - Japanese Yen RBCCM Sell 12/15/14 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty CITI - Citibank N.A. MSCO - Morgan Stanley RBCCM - Royal Bank of Canada Currency BRL - Brazilian Real CHF - Swiss Franc COP - Colombian Peso CRC - Costa Rican Colon DEM - Deutsche Mark DOP - Dominican Peso EUR - Euro GHS - Ghanaian Cedi INR - Indian Rupee JPY - Japanese Yen KES - Kenyan Shilling MXN - Mexican Peso NGN - Nigerian Naira PEN - Peruvian Nuevo Sol RSD - Serbian Dinar RUB - Russian Ruble TRY - Turkish Lira UAH - Ukraine Hryvnia UGX - Ugandan Shilling UYU - Uruguayan Peso ZAR - South African Rand ZMW - Zambian Kwacha Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note PTN - Pass-through Note Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) Franklin Global Listed Infrastructure Fund Country Shares/Units Value Common Stocks and Other Equity Interests 98.7% Airport Services 11.4% Aeroports de Paris (ADP) France 5,480 $ 648,176 Auckland International Airport Ltd. New Zealand 96,672 291,627 BBA Aviation PLC United Kingdom 46,630 263,864 Flughafen Wien AG Austria 1,930 177,186 Flughafen Zuerich AG Switzerland 450 286,527 Grupo Aeroportuario del Pacifico SAB de CV, ADR Mexico 3,570 243,296 Grupo Aeroportuario del Sureste SAB de CV, ADR Mexico 1,824 245,656 Japan Airport Terminal Co. Ltd. Japan 16,000 631,785 Sydney Airport Australia 93,131 361,443 3,149,560 Construction & Engineering 0.6% Obrascon Huarte Lain SA Spain 5,314 154,971 Electric Utilities 16.7% Edison International United States 7,850 491,253 Enel SpA Italy 147,248 751,222 Enersis SA, ADR Chile 6,272 99,035 Exelon Corp. United States 5,820 212,954 Iberdrola SA Spain 77,423 547,457 ITC Holdings Corp. United States 14,710 582,663 NextEra Energy Inc. United States 8,590 860,890 Portland General Electric Co. United States 12,490 454,761 SSE PLC United Kingdom 23,280 595,539 4,595,774 Gas Utilities 3.1% Atmos Energy Corp. United States 6,860 363,580 ENN Energy Holdings Ltd. China 14,300 92,379 New Jersey Resources Corp. United States 6,750 394,740 850,699 Highways & Railtracks 18.5% Abertis Infraestructuras SA Spain 34,403 716,077 Ansaldo STS SpA Italy 7,121 81,764 Atlantia SpA Italy 57,680 1,359,275 Groupe Eurotunnel SA France 81,080 1,024,468 Macquarie Atlas Roads Group Australia 44,166 117,771 a,b OHL Mexico SAB de CV Mexico 59,900 168,064 Qube Logistics Holdings Ltd. Australia 79,609 171,647 Transurban Group Australia 202,271 1,447,210 5,086,276 Independent Power Producers & Energy Traders 0.5% NRG Energy Inc. United States 4,320 129,514 Marine Ports & Services 5.9% China Merchants Holdings International Co. Ltd. China 218,000 688,690 COSCO Pacific Ltd. China 336,000 442,784 Hutchison Port Holdings Trust Singapore 268,000 180,900 Kamigumi Co. Ltd. Japan 26,000 250,900 Mitsubishi Logistics Corp. Japan 5,000 76,222 1,639,496 Multi-Utilities 14.3% Centrica PLC United Kingdom 40,360 195,324 Dominion Resources Inc. United States 11,360 809,968 E.ON SE Germany 7,840 134,931 GDF Suez France 31,060 753,562 National Grid PLC United Kingdom 57,820 856,581 Public Service Enterprise Group Inc. United States 7,740 319,739 RWE AG Germany 7,760 274,889 Sempra Energy United States 3,710 408,100 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) (continued) Suez Environnement Co. France Oil & Gas Storage & Transportation 23.8% Altagas Ltd. Canada a Cheniere Energy Inc. United States Enbridge Inc. Canada Energy Transfer Equity LP United States Enlink Midstream LLC United States Enterprise Products Partners LP United States Kinder Morgan Inc. United States Magellan Midstream Partners LP United States MarkWest Energy Partners LP United States Pembina Pipeline Corp. Canada SemGroup Corp., A United States Targa Resources Corp. United States Teekay Corp. Canada Ultrapar Participacoes SA, ADR Brazil Veresen Inc. Canada Western Gas Equity Partners LP United States The Williams Cos. Inc. United States Renewable Electricity 2.1% Boralex Inc., A Canada China Longyuan Power Group Corp. China Pattern Energy Group Inc. United States Water Utilities 1.8% American Water Works Co. Inc. United States a Sound Global Ltd. China Total Common Stocks and Other Equity Interests (Cost $25,723,172) Preferred Stocks (Cost $84,367) 0.2% Electric Utilities 0.2% Companhia Energetica de Minas Gerais, ADR, pfd. Brazil Total Investments (Cost $25,807,539) 98.9% Other Assets, less Liabilities 1.1% Net Assets 100.0% $ a Non-income producing. b A portion or all of the security purchased on a delayed delivery basis. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) Franklin Global Real Estate Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 98.9% Diversified Real Estate Activities 12.4% CapitaLand Ltd. Singapore 426,824 $ 1,053,189 Hang Lung Properties Ltd. Hong Kong 228,621 713,400 Mitsubishi Estate Co. Ltd. Japan 195,854 4,993,555 Mitsui Fudosan Co. Ltd. Japan 233,595 7,520,276 Sun Hung Kai Properties Ltd. Hong Kong 165,727 2,476,727 Sun Hung Kai Properties Ltd., wts., 4/22/16 Hong Kong 13,577 29,586 Tokyo Tatemono Co. Ltd. Japan 239,781 2,094,904 The Wharf Holdings Ltd. Hong Kong 282,694 2,094,151 20,975,788 Diversified REITs 13.3% a Activia Properties Inc., 144A Japan 95 769,097 American Assets Trust Inc. United States 30,643 1,174,853 British Land Co. PLC United Kingdom 181,271 2,112,697 Canadian REIT Canada 24,350 1,069,472 b Hulic REIT Inc. Japan 261 396,924 a Hulic REIT Inc., 144A Japan 519 789,285 Kenedix Office Investment Corp. Japan 260 1,391,501 Land Securities Group PLC United Kingdom 155,305 2,750,504 Liberty Property Trust United States 12,566 436,920 Mirvac Group Australia 740,573 1,169,876 Spirit Realty Capital Inc. United States 68,900 819,910 Stockland Australia 549,593 2,050,758 Suntec REIT Singapore 634,794 882,001 TF Administradora Industrial S de RL de CV Mexico 187,200 433,086 a TF Administradora Industrial S de RL de CV, 144A Mexico 171,300 396,302 Vornado Realty Trust United States 33,325 3,648,421 Wereldhave N.V. Netherlands 11,700 959,153 WP Carey Inc. United States 17,218 1,166,003 22,416,763 Health Care REITs 6.0% HCP Inc. United States 70,554 3,102,259 Health Care REIT Inc. United States 49,358 3,509,847 Sabra Health Care REIT Inc. United States 27,060 773,104 Senior Housing Properties Trust United States 36,971 835,175 Ventas Inc. United States 27,809 1,905,195 10,125,580 Hotel & Resort REITs 4.0% Hoshino Resorts REIT Inc. Japan 41 412,792 Host Hotels & Resorts Inc. United States 148,920 3,471,325 Pebblebrook Hotel Trust United States 47,460 2,021,796 Sunstone Hotel Investors Inc. United States 51,705 791,604 6,697,517 Hotels, Resorts & Cruise Lines 0.5% Melia Hotels International SA Spain 34,131 340,982 Starwood Hotels & Resorts Worldwide Inc. United States 6,815 522,438 863,420 Industrial REITs 6.1% Ascendas REIT Singapore 323,803 562,062 a Ascendas REIT, 144A Singapore 60,000 104,149 First Industrial Realty Trust Inc. United States 25,300 494,109 a GLP J-REIT, 144A Japan 407 462,225 Goodman Group Australia 428,225 2,087,801 Mapletree Logistics Trust Singapore 704,737 644,560 Nippon Prologis REIT Inc. Japan 323 750,151 a Nippon Prologis REIT Inc., 144A Japan 233 541,131 Prologis Inc. United States 85,920 3,578,568 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) (continued) STAG Industrial Inc. United States 42,533 1,037,805 10,262,561 Office REITs 11.4% Alexandria Real Estate Equities Inc. United States 21,284 1,766,572 Boston Properties Inc. United States 27,732 3,515,031 Brandywine Realty Trust United States 79,197 1,222,010 Coresite Realty Corp. United States 8,131 301,010 Derwent London PLC United Kingdom 36,368 1,728,627 Digital Realty Trust Inc. United States 21,127 1,457,552 Douglas Emmett Inc. United States 35,740 1,005,366 Great Portland Estates PLC United Kingdom 150,073 1,648,247 Highwoods Properties Inc. United States 27,266 1,168,893 Japan Real Estate Investment Corp. Japan 229 1,248,935 Kilroy Realty Corp. United States 27,730 1,878,430 SL Green Realty Corp. United States 20,359 2,355,536 19,296,209 Real Estate Development 2.2% China Overseas Land & Investment Ltd. China 126,158 366,015 c Howard Hughes Corp. United States 5,168 761,660 Keppel Land Ltd. Singapore 362,646 942,818 KWG Property Holdings Ltd. China 750,000 520,289 Sino Land Co. Ltd. Hong Kong 650,645 1,080,591 3,671,373 Real Estate Operating Companies 7.1% Castellum AB Sweden 45,790 702,095 Deutsche Euroshop AG Germany 17,477 781,328 a Deutsche Euroshop AG, 144A Germany 2,970 132,777 c Gagfah SA Germany 58,860 1,099,337 a,c Gagfah SA, 144A Germany 8,350 155,954 Global Logistic Properties Ltd. Singapore 675,310 1,445,553 c Hemfosa Fastigheter AB Sweden 18,110 299,266 a,c Hemfosa Fastigheter AB, 144A Sweden 18,095 299,018 a,c Hispania Activos Inmobiliarios SAU, 144A Spain 16,250 199,620 Hong Kong Land Holdings Ltd. Hong Kong 403,459 2,812,109 Hufvudstaden AB, A Sweden 77,486 1,003,892 Hysan Development Co. Ltd. Hong Kong 243,624 1,113,622 LEG Immobilien AG Germany 3,280 226,337 a LEG Immobilien AG, 144A Germany 15,754 1,087,108 Unite Group PLC United Kingdom 81,733 558,347 a Unite Group PLC, 144A United Kingdom 4,443 30,352 11,946,715 Residential REITs 9.2% Apartment Investment & Management Co., A United States 46,597 1,667,707 AvalonBay Communities Inc. United States 14,148 2,204,824 Boardwalk REIT Canada 11,809 748,281 Camden Property Trust United States 8,036 616,120 Education Realty Trust Inc. United States 32,100 361,446 Equity Lifestyle Properties Inc. United States 27,302 1,340,528 Equity Residential United States 49,823 3,465,688 Essex Property Trust Inc. United States 12,400 2,501,824 Invincible Investment Corp. Japan 1,007 344,129 Post Properties Inc. United States 12,196 682,244 UDR Inc. United States 55,597 1,680,697 15,613,488 Retail REITs 23.2% CapitaMall Trust Singapore 23,894 36,640 a CapitaMall Trust, 144A Singapore 139,900 214,527 DDR Corp. United States 69,990 1,269,619 Eurocommercial Properties NV, IDR Netherlands 17,124 781,324 Federal Realty Investment Trust United States 12,040 1,586,872 Federation Centres Australia 364,519 872,562 General Growth Properties Inc. United States 110,816 2,871,243 Hammerson PLC United Kingdom 200,643 1,967,722 Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) (continued) Kimco Realty Corp. United States 37,751 941,887 Klepierre France 40,918 1,769,529 The Link REIT Hong Kong 424,966 2,498,736 The Macerich Co. United States 15,193 1,071,106 Realty Income Corp. United States 17,324 797,424 Regency Centers Corp. United States 24,281 1,473,857 RioCan REIT Canada 45,133 1,063,437 c Scentre Group Australia 635,067 1,978,473 Simon Property Group Inc. United States 51,310 9,195,265 Taubman Centers Inc. United States 12,771 971,235 Unibail-Rodamco SE France 19,916 5,104,034 Weingarten Realty Investors United States 35,760 1,296,300 Westfield Corp. Australia 219,129 1,527,328 39,289,120 Specialized REITs 3.5% CubeSmart United States 55,047 1,158,739 Extra Space Storage Inc. United States 30,471 1,772,194 Public Storage United States 16,588 3,057,832 5,988,765 Total Common Stocks and Other Equity Interests (Cost $120,052,016) 167,147,299 Principal Amount * Short Term Investments (Cost $2,000,000) 1.2% Time Deposits 1.2% Royal Bank of Canada, 0.03%, 11/03/14 Canada 2,000,000 2,000,000 Total Investments (Cost $122,052,016) 100.1% 169,147,299 Other Assets, less Liabilities ( ) % (102,234 ) Net Assets 100.0% $ 169,045,065 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At October 31, 2014, the aggregate value of these securities was $5,181,545, representing 3.07% of net assets. b Security purchased on a delayed delivery basis. c Non-income producing. A BBREVIATIONS Selected Portfolio IDR - International Depositary Receipt REIT - Real Estate Investment Trust Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) Franklin International Growth Fund Country Shares Value Common Stocks 97.1% Aerospace & Defense 2.9% MTU Aero Engines AG Germany 92,000 $ 8,057,548 Banks 3.8% Bank of Nova Scotia Canada 80,000 4,900,248 a,b Irish Bank Resolution Corp. Ltd. Ireland 11,500 — United Overseas Bank Ltd. Singapore 330,000 5,907,994 10,808,242 Biotechnology 5.0% a Alkermes PLC United States 150,000 7,582,500 CSL Ltd. Australia 92,000 6,492,551 14,075,051 Capital Markets 5.8% Aberdeen Asset Management PLC United Kingdom 1,300,000 9,026,354 Azimut Holding SpA Italy 320,000 7,476,876 16,503,230 Chemicals 10.1% Sika AG Switzerland 1,850 6,596,497 Symrise AG Germany 117,000 6,581,345 Syngenta AG Switzerland 27,435 8,493,313 Umicore SA Belgium 175,000 6,852,884 28,524,039 Diversified Consumer Services 2.1% a TAL Education Group, ADR China 190,000 6,034,400 Diversified Financial Services 2.1% Deutsche Boerse AG Germany 88,000 6,012,889 Electronic Equipment, Instruments & Components 2.1% YASKAWA Electric Corp. Japan 462,000 5,993,599 Energy Equipment & Services 3.0% Fugro NV, IDR Netherlands 145,000 2,002,968 WorleyParsons Ltd. Australia 545,000 6,503,745 8,506,713 Health Care Equipment & Supplies 7.9% Cochlear Ltd. Australia 92,000 5,947,659 Elekta AB, B Sweden 842,000 8,622,095 GN Store Nord AS Denmark 340,000 7,912,569 22,482,323 Hotels, Restaurants & Leisure 2.3% Whitbread PLC United Kingdom 92,000 6,423,206 Household Products 2.4% Reckitt Benckiser Group PLC United Kingdom 82,000 6,887,354 Internet & Catalog Retail 2.6% Start Today Co. Ltd. Japan 339,000 7,341,212 Internet Software & Services 2.4% MercadoLibre Inc. Argentina 50,000 6,807,500 Machinery 5.6% GEA Group AG Germany 164,000 7,543,538 Weir Group PLC United Kingdom 225,000 8,218,029 15,761,567 Media 2.1% ITV PLC United Kingdom 1,850,000 6,008,237 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) (continued) Multiline Retail 2.4% Dollarama Inc. Canada Pharmaceuticals 3.1% Roche Holding AG Switzerland Professional Services 6.3% Experian PLC United Kingdom SGS SA Switzerland Road & Rail 3.2% DSV AS, B Denmark Semiconductors & Semiconductor Equipment 4.4% ARM Holdings PLC United Kingdom ASML Holding NV Netherlands Software 8.0% a Check Point Software Technologies Ltd. Israel Dassault Systemes SA France The Sage Group PLC United Kingdom Textiles, Apparel & Luxury Goods 5.0% Burberry Group PLC United Kingdom Luxottica Group SpA Italy Trading Companies & Distributors 2.5% Noble Group Ltd. Hong Kong Total Common Stocks (Cost $260,660,244) Short Term Investments (Cost $6,788,213) 2.3% Money Market Funds 2.3% a,c Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $267,448,457) 99.4% Other Assets, less Liabilities 0.6% Net Assets 100.0% $ a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) Franklin International Small Cap Growth Fund Country Shares Value Common Stocks 96.6% Air Freight & Logistics 4.1% Panalpina Welttransport Holding AG Switzerland 58,619 $ 7,586,741 TNT Express NV Netherlands 6,125,800 35,560,013 a TNT Express NV, 144A Netherlands 4,479,600 26,003,890 69,150,644 Beverages 3.0% C&C Group PLC Ireland 11,386,730 50,727,185 Building Products 2.7% Uponor OYJ Finland 3,500,448 46,510,800 Capital Markets 3.7% ARA Asset Management Ltd. Singapore 26,802,812 35,675,884 b RHJ International Belgium 5,105,962 27,854,206 63,530,090 Chemicals 3.8% Alent PLC United Kingdom 11,957,574 64,660,498 Commercial Services & Supplies 3.0% b ISS A/S Denmark 492,825 13,743,066 Serco Group PLC United Kingdom 7,868,000 37,473,344 51,216,410 Construction & Engineering 2.4% Keller Group PLC United Kingdom 1,475,668 19,689,468 Morgan Sindall PLC United Kingdom 1,839,400 20,275,644 39,965,112 Distributors 1.7% c Headlam Group PLC United Kingdom 4,606,688 28,890,438 Diversified Financial Services 4.9% Kennedy Wilson Europe Real Estate PLC United Kingdom 1,593,700 26,516,682 a Kennedy Wilson Europe Real Estate PLC, 144A United Kingdom 3,405,700 56,665,535 83,182,217 Electrical Equipment 3.1% Prysmian SpA Italy 3,053,729 52,824,317 Food & Staples Retailing 4.0% Sligro Food Group NV Netherlands 1,827,855 67,487,771 Hotels, Restaurants & Leisure 1.0% b Dalata Hotel Group Ltd. Ireland 4,872,200 17,711,177 Household Products 0.4% McBride PLC United Kingdom 5,068,920 6,487,609 Insurance 15.9% b Arch Capital Group Ltd. United States 1,073,017 60,432,317 Euler Hermes Group France 523,841 51,322,565 Fairfax Financial Holdings Ltd. Canada 166,000 75,859,407 RenaissanceRe Holdings Ltd. United States 800,200 82,684,666 270,298,955 IT Services 3.2% b Optimal Payments PLC United Kingdom 7,834,225 55,241,775 Leisure Products 3.7% b Beneteau France 2,454,200 36,300,806 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) (continued) Sankyo Co. Ltd. Japan 719,900 26,220,069 62,520,875 Machinery 8.3% Valmet Corp. Finland 3,932,780 41,557,704 Vesuvius PLC United Kingdom 9,620,200 65,595,918 Zardoya Otis SA Spain 2,866,596 33,381,551 140,535,173 Marine 1.8% Irish Continental Group PLC Ireland 8,593,000 30,051,997 Media 2.2% ASATSU-DK Inc. Japan 1,490,700 37,652,075 Metals & Mining 1.4% Straits Trading Co. Ltd. Singapore 10,926,200 24,494,011 Personal Products 2.4% c Aderans Co. Ltd. Japan 3,418,500 40,728,762 Professional Services 4.9% Michael Page International PLC United Kingdom 10,416,270 64,741,464 Sthree PLC United Kingdom 3,923,260 19,457,545 84,199,009 Real Estate Investment Trusts (REITs) % b,c Green REIT PLC Ireland 42,701,981 67,443,932 c Irish Residential Properties REIT PLC Ireland 11,125,000 14,991,076 a,c Irish Residential Properties REIT PLC, 144A Ireland 20,000,000 26,950,248 c Lar Espana Real Estate Socimi SA Spain 2,504,000 28,876,627 138,261,883 Specialty Retail 1.7% b,c Carpetright PLC United Kingdom 5,764,925 28,637,462 Trading Companies & Distributors 5.1% Grafton Group PLC Ireland 8,609,832 87,605,437 Transportation Infrastructure 0.1% Flughafen Wien AG Austria 20,976 1,925,730 Total Common Stocks (Cost $1,569,950,518) 1,644,497,412 Preferred Stocks (Cost $399,024) 0.0% † Household Products 0.0% † b,d McBride PLC, pfd., B United Kingdom 167,274,360 267,614 Total Investments before Short Term Investments (Cost $1,570,349,542) 1,644,765,026 Principal Amount* Short Term Investments 1.1% Time Deposits 1.1% Royal Bank of Canada, 0.03%, 11/03/14 Canada 10,000,000 10,000,000 Scotia Capital Markets, 0.03%, 11/03/14 United States 10,000,000 10,000,000 Total Time Deposits (Cost $20,000,000) 20,000,000 Total Investments (Cost $1,590,349,542) 97.7% 1,664,765,026 Other Assets, less Liabilities 2.3% 38,599,523 Net Assets 100.0% $ 1,703,364,549 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) (continued) a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At October 31, 2014, the aggregate value of these securities was $109,619,673, representing 6.44% of net assets. b Non-income producing. c See Note 7 regarding holdings of 5% voting securities. d See Note 5 regarding restricted securities. A BBREVIATIONS Selected Portfolio REIT - Real Estate Investment Trust Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) Franklin Large Cap Equity Fund Shares Value Common Stocks 91.8% Aerospace & Defense 4.2% Precision Castparts Corp. 17,000 $ 3,751,900 United Technologies Corp. 40,000 4,280,000 8,031,900 Auto Components 1.8% BorgWarner Inc. 60,000 3,421,200 Banks 4.7% Bank of America Corp. 200,000 3,432,000 BB&T Corp. 62,000 2,348,560 JPMorgan Chase & Co. 55,000 3,326,400 9,106,960 Beverages 2.0% Diageo PLC, ADR (United Kingdom) 14,000 1,651,580 PepsiCo Inc. 23,800 2,288,846 3,940,426 Biotechnology 6.1% a Celgene Corp. 37,000 3,962,330 a Gilead Sciences Inc. 43,000 4,816,000 a Regeneron Pharmaceuticals Inc. 7,500 2,952,900 11,731,230 Capital Markets 5.5% BlackRock Inc. 12,000 4,093,320 Morgan Stanley 110,000 3,844,500 T. Rowe Price Group Inc. 32,500 2,667,925 10,605,745 Chemicals 4.0% Cytec Industries Inc. 44,400 2,070,372 The Dow Chemical Co. 60,000 2,964,000 Praxair Inc. 21,100 2,658,389 7,692,761 Communications Equipment 2.0% QUALCOMM Inc. 50,000 3,925,500 Consumer Finance 2.3% American Express Co. 50,000 4,497,500 Electrical Equipment 2.6% AMETEK Inc. 50,000 2,607,500 Rockwell Automation Inc. 22,000 2,471,700 5,079,200 Energy Equipment & Services 1.9% Schlumberger Ltd. 38,000 3,749,080 Food & Staples Retailing 1.1% Costco Wholesale Corp. 16,300 2,173,931 Food Products 1.4% Mondelez International Inc., A 75,500 2,662,130 Health Care Equipment & Supplies 2.2% Abbott Laboratories 99,000 4,315,410 Health Care Providers & Services 1.8% a Express Scripts Holding Co. 44,800 3,441,536 Health Care Technology 1.6% a Cerner Corp. 50,000 3,167,000 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) (continued) Hotels, Restaurants & Leisure 2.0% Starbucks Corp. 50,000 3,778,000 Industrial Conglomerates 1.7% Danaher Corp. 41,000 3,296,400 Insurance 1.7% ACE Ltd. 30,000 3,279,000 Internet & Catalog Retail 1.9% a Amazon.com Inc. 12,000 3,665,520 Internet Software & Services 3.9% a Facebook Inc., A 40,000 2,999,600 a Google Inc., A 2,000 1,135,740 a Google Inc., C 6,000 3,354,480 7,489,820 IT Services 1.7% MasterCard Inc., A 40,000 3,350,000 Leisure Products 0.9% Polaris Industries Inc. 12,000 1,810,320 Machinery 1.7% Cummins Inc. 22,900 3,347,522 Media 4.0% Comcast Corp., A 67,000 3,708,450 a Discovery Communications Inc., A 28,000 989,800 a Discovery Communications Inc., C 13,000 454,870 The Walt Disney Co. 27,400 2,503,812 7,656,932 Oil, Gas & Consumable Fuels 6.7% Anadarko Petroleum Corp. 40,000 3,671,200 Cabot Oil & Gas Corp., A 85,000 2,643,500 Chevron Corp. 35,000 4,198,250 Marathon Oil Corp. 69,900 2,474,460 12,987,410 Personal Products 0.8% Estee Lauder Cos. Inc., A 20,000 1,503,600 Pharmaceuticals 2.5% Novo Nordisk AS, ADR (Denmark) 40,000 1,807,200 Roche Holding AG, ADR (Switzerland) 80,000 2,944,800 4,752,000 Real Estate Investment Trusts (REITs) 1.3% American Tower Corp. 25,000 2,437,500 Road & Rail 1.0% Union Pacific Corp. 17,000 1,979,650 Semiconductors & Semiconductor Equipment 2.6% Lam Research Corp. 30,000 2,335,800 Microchip Technology Inc. 60,000 2,586,600 4,922,400 Software 3.8% a Fortinet Inc. 67,000 1,745,350 a Red Hat Inc. 30,000 1,767,600 a Salesforce.com Inc. 60,000 3,839,400 7,352,350 Specialty Retail 2.4% Lowe's Cos. Inc. 60,000 3,432,000 Franklin Global Trust Statement of Investments, October 31, 2014 (unaudited) (continued) The TJX Cos. Inc. 20,000 1,266,400 4,698,400 Technology Hardware, Storage & Peripherals 3.8% Apple Inc. 52,500 5,670,000 a Stratasys Ltd. 14,000 1,685,040 7,355,040 Textiles, Apparel & Luxury Goods 2.2% NIKE Inc., B 44,700 4,155,759 Total Common Stocks (Cost $135,744,316) 177,359,132 Short Term Investments (Cost $20,693,791) 10.7% Money Market Funds 10.7% a,b Institutional Fiduciary Trust Money Market Portfolio 20,693,791 20,693,791 Total Investments (Cost $156,438,107) 102.5% 198,052,923 Other Assets, less Liabilities ( ) % (4,777,092 ) Net Assets 100.0% $ 193,275,831 a Non-income producing. b Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt REIT - Real Estate Investment Trust Franklin Global Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Time deposits are valued at cost, which approximates fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds’ pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds’ net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. At October 31, 2014, a market event occurred resulting in a portion of the securities held by Franklin Global Listed Infrastructure Fund, Franklin Global Real Estate Fund, Franklin International Growth Fund and Franklin International Small Cap Growth Fund being valued using fair value procedures. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Franklin Emerging Market Debt Opportunities Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Franklin Emerging Market Debt Opportunities Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the fund include failure of the fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the fund’s investment objectives. At October 31, 2014, Franklin Emerging Market Debt Opportunities Fund received $225,837 in U.S. Treasury Bills, Bonds and Notes as collateral for derivatives. Franklin Emerging Market Debt Opportunities Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At October 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Em erging Franklin Global Franklin Franklin Market Debt Listed Franklin Global Franklin International Large Cap Opportunities Infrastructure Real Estate International Small Cap Equity Fund Fund Fund Grow th Fund Grow th Fund Fund Cost of investments $ 666,692,887 $ 25,813,833 $ 129,412,585 $ 267,588,390 $ 1,603,158,013 $ 156,438,107 Unrealized appreciation $ 32,020,990 $ 1,765,210 $ 41,382,349 $ 32,108,641 $ 190,635,526 $ 42,425,835 Unrealized depreciation (58,078,876 ) (340,154 ) (1,647,635 ) (18,143,205 ) (129,028,513 ) (811,019 ) Net unrealized appreciation (depreciation) $ (26,057,886 ) $ 1,425,056 $ 39,734,714 $ 13,965,436 $ 61,607,013 $ 41,614,816 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. RESTRICTED SECURITIES At October 31, 2014, Franklin Emerging Market Debt Opportunities Fund and Franklin International Small Cap Growth Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount/ Acquisition Shares/Units Issuer Dates Cost Value Franklin Emerging Markets Debt Opportunities Fund 4,030,073 Global Distressed Alpha Fund III LP 10/11/12 $ 4,205,212 $ 506,097 4,250,000 DEM NK Debt Corp., 144A, zero cpn., 3/12/20 6/19/07 - 10/14/08 723,263 65,372 18,000,000 DEM NK Debt Corp., Reg S, zero cpn., 3/12/20 1/25/11 - 6/06/11 2,023,663 276,871 2,000,000 CHF NK Debt Corp., Reg S, zero cpn., 3/12/20 6/17/11 388,830 49,899 Total Restricted Securities (Value is 0.14% of Net Assets) $ 7,340,968 $ 898,239 Franklin International Small Cap Growth Fund 167,274,360 a McBride PLC, pfd., B (Value is 0.02% of Net Assets) 4/28/14 $ 399,024 $ 267,614 a The Fund also invests in unrestricted securities of the issuer, valued at $6,487,609 as of October 31, 2014. 7. HOLDINGS O F 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for Franklin International Small Cap Growth Fund for the three months ended October 31, 2014, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Non-Controlled Affiliates Aderans Co. Ltd. 3,418,500 - - 3,418,500 $ 40,728,762 $ - $ - Carpetright PLC 3,387,259 2,377,666 - 5,764,925 28,637,462 - - Green REIT PLC 42,701,981 - - 42,701,981 67,443,932 - - Headlam Group PLC 4,082,047 524,641 - 4,606,688 28,890,438 - - Irish Residential Properties REIT PLC 11,125,000 - - 11,125,000 14,991,076 - - Irish Residential Properties REIT PLC, 144A 20,000,000 - - 20,000,000 26,950,248 - - Lar Espana Real Estate Socimi SA 878,741 1,625,259 - 2,504,000 28,876,627 - - Optimal Payments PLC 11,168,906 - (3,334,681 ) 7,834,225 - a - 24,006,413 Total Affiliated Securities (Value is 13.89% of Net Assets) $ 236,518,545 $ - $ 24,006,413 a As of October 31, 2014, no longer an affiliate. 8. INVESTMENTS IN ALTERNATIVE STRATEGIES (FT) LTD. (FT SUBSIDIARY) Franklin Emerging Market Debt Opportunities Fund invests in certain financial instruments, warrants or commodities through its investment in the FT Subsidiary. The FT Subsidiary is a Cayman Islands exempted company, is a wholly-owned subsidiary of the fund, and is able to invest in certain financial instruments consistent with the investment objective of the fund. At October 31, 2014, the FT Subsidiary’s investments as well as any other assets and liabilities of the FT Subsidiary are reflected in the fund’s Consolidated Statement of Investments. At October 31, 2014, the net assets of the FT Subsidiary were $20,942,629, representing 3.22% of the fund's consolidated net assets. The fund’s investment in the FT Subsidiary is limited to 25% of consolidated assets. 9. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Additionally, at October 31, 2014, due to market events, certain funds employed fair value procedures to value a portion of their holdings, resulting in a temporary transfer of these financial instruments from Level 1 to Level 2 within the fair value hierarchy. The value of such transfers were as follows: Transfer from Level 1 to Level 2 Franklin Global Listed Infrastructure Fund $ 958,907 Franklin Global Real Estate Fund $ 21,714,905 Franklin International Grow th Fund $ 13,334,811 Franklin International Small Cap Grow th Fund $ 104,600,906 A summary of inputs used as of October 31, 2014, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Em erging Market Debt Opportunities Fund Assets: Investments in Securities: Warrants $ - $ 7,762,500 $ 9,504,000 $ 17,266,500 Quasi-Sovereign and Corporate Bonds - 159,820,419 8,539,992 168,360,411 Loan Participations and Assignments - 60,014,408 33,647,853 93,662,261 Credit-Linked Notes - 314,362 - 314,362 Foreign Government and Agency Securities - 293,980,763 - 293,980,763 Common Stocks - - - a - Private Limited Partnership Fund - - 506,097 506,097 Short Term Investments 47,485,593 19,059,014 - 66,544,607 Total Investments in Securities $ 47,485,593 $ 540,951,466 $ 52,197,942 $ 640,635,001 Other Financial Instruments Forw ard Exchange Contracts $ - $ 2,453,568 $ - $ 2,453,568 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 74,539 $ - $ 74,539 Private Limited Partnership Fund - Unfunded Commitment - - 345,211 345,211 Total Other Financial Instruments $ - $ 74,539 $ 345,211 $ 419,750 Franklin Global Listed Infrastructure Fund Assets: Investments in Securities: Equity Investments: b Airport Services $ 2,517,775 $ 631,785 $ - $ 3,149,560 Marine Ports & Services 1,312,374 327,122 - 1,639,496 All Other Equity Investments c 22,449,833 - - 22,449,833 Total Investments in Securities $ 26,279,982 $ 958,907 $ - $ 27,238,889 Franklin Global Real Estate Fund Assets: Investments in Securities Equity Investments: b Diversified Real Estate Activities $ 6,367,053 $ 14,608,735 $ - $ 20,975,788 Diversified REITs 19,069,956 3,346,807 - 22,416,763 Hotel & Resort REITs 6,284,725 412,792 - 6,697,517 Industrial REITs 8,509,054 1,753,507 - 10,262,561 Office REITs 18,047,274 1,248,935 - 19,296,209 Residential REITs 15,269,359 344,129 - 15,613,488 All Other Equity Investments c 71,884,973 - - 71,884,973 Short Term Investments - 2,000,000 - 2,000,000 Total Investments in Securities $ 145,432,394 $ 23,714,905 $ - $ 169,147,299 Franklin International Grow th Fund Assets: Investments in Securities: Equity Investments: b Electronic Equipment, Instruments & Components $ - $ 5,993,599 $ - $ 5,993,599 Internet & Catalog Retail - 7,341,212 - 7,341,212 All Other Equity Investments c 261,430,802 - - a 261,430,802 Short Term Investments 6,788,213 - - 6,788,213 Total Investments in Securities $ 268,219,015 $ 13,334,811 $ - $ 281,553,826 Franklin International Sm all Cap Grow th Fund Assets: Investments in Securities: Equity Investments: b Household Products $ 6,487,609 $ 267,614 $ - $ 6,755,223 Leisure Products 36,300,806 26,220,069 - 62,520,875 Media - 37,652,075 - 37,652,075 Personal Products - 40,728,762 - 40,728,762 All Other Equity Investments c 1,497,108,091 - - 1,497,108,091 Short Term Investments - 20,000,000 - 20,000,000 Total Investments in Securities $ 1,539,896,506 $ 124,868,520 $ - $ 1,664,765,026 Franklin Large Cap Equity Fund Assets: Investments in Securities: Equity Investments c $ 177,359,132 $ - $ - $ 177,359,132 Short Term Investments 20,693,791 - - 20,693,791 Total Investments in Securities $ 198,052,923 $ - $ - $ 198,052,923 a Includes securities determined to have no value at October 31, 2014. b Includes common and preferred stocks as w ell as other equity investments. c For detailed categories, see the accompanying Statements of Investments. A reconciliation of assets and liabilities in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets and liabilities for Franklin Emerging Market Debt Opportunities Fund for the three months ended October 31, 2014, is as follows: Net Change in Unrealized Appreciation (Depreciation) on Balance at Transfers Net Unrealized Assets and Beginning of Into (Out of) Cost Basis Net Realized Appreciation Balance at End Liabilities Held at Period Purchases Sales Level 3 Adjustments a Gain (Loss) (Depreciation) of Period Period End Assets Investments in Securities Warrants $ 9,920,000 $ - $ - $ - $ - $ - $ (416,000 ) $ 9,504,000 $ (416,000 ) Quasi-Sovereign and Corporate Bonds 8,406,320 - 133,672 8,539,992 133,672 Loan Participations and Assignments 29,693,263 4,816,383 - - 84,171 - (945,964 ) 33,647,853 (945,964 ) Private Limited Partnership Fund 110,995 330,240 - 64,862 506,097 64,862 Total Investments in Securities $ 48,130,578 $ 5,146,623 $ - $ - $ 84,171 $ - $ (1,163,430 ) $ 52,197,942 $ (1,163,430 ) Liabilities Other Financial Instruments Private Limited Partnership Fund - Unfunded Commitment $ - $ - $ - $ - $ - $ - $ 345,211 $ 345,211 $ 345,211 a May include accretion, amortization, partnership adjustments, and/or other cost basis adjustments. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of October 31, 2014, are as follows: Fair Value at End of Valuation Impact to Fair Value if Description Period Technique Unobservable Inputs Amount/Range Input Increases a Assets: Investments in Securities: Probability Weighted d iscounted Cash Quasi-Sovereign and Corporate Bonds $ 8,539,992 Flow Model Free Cash Flow b $0.0 - $13.1 (mil) Increase c Discount for lack of Market Comparables marketability 20% Decrease d Weighted average of Loan Participations and Assignments 5,640,352 Consensus Pricing offered quotes $ 65.50 - $73.41 Increase d All Other Investments e 38,017,598 f Total Investments in Securities $ 52,197,942 Liabilities: Other Financial Investments Private Limited Partnership Fund - Unfunded Commitment e $ 345,211 a Represents the directional change in the fair value of the Level 3 investments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Includes probability assumptions for various outcomes from ongoing legal proceedings. c Represents a significant impact to fair value and net assets. d Represents a significant impact to fair value but not net assets. e Includes fair value of immaterial investments developed using various valuation techniques and unobservable inputs. May also include investments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are also unobservable. f Includes securities determined to have no value at October 31, 2014. 10. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 11. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN GLOBAL TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 26, 2014 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date December 26, 2014
